Citation Nr: 1429646	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO. 11-29 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a frostbite injury to the hands and fingers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014 the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The competent and probative evidence does not support finding that the Veteran's current symptoms of numbness, tingling, and pain are related to his in-service frostbite injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a frostbite injury have not been met.  38 U.S.C.A. §§ 1131 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2009 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, and lay evidence.  The Veteran has not reported receiving any private treatment for his claimed residuals of frostbite.

The Veteran also testified at a May 2014 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative of the Disabled American Veterans.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the nature and etiology of his frostbite residuals.  The VLJ asked the Veteran about the nature of the residuals and whether he had any additional evidence to submit.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

VA examinations were also conducted in July 2009, March 2011, and September 2011 in connection with the Veteran's service-connection claim.  Review of the VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  Moreover, neither the Veteran nor his representative have challenged the adequacy of the examinations.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Service connection - Residuals of frostbite

The Veteran has asserted that he currently experiences residuals of an in-service frostbite injury.  These residuals include tingling, numbness, and pain.  The Veteran is competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  As such, the Board finds that element (1), evidence of a current disability, is satisfied.

The Veteran states that while completing winter training in Alaska, he experienced frostbite on his fingers and hands.  Service treatment records reflect that the Veteran was treated for first degree frostbite on his right middle finger and nose in February 1979.  The Veteran also testified at his May 2014 hearing to experiencing frostbite in service.  Therefore, element (2), evidence of an in-service injury, is satisfied.

With regard to element (3), evidence of a nexus between the current disability and the in-service injury, the weight of the evidence is against the Veteran's claim.

Service treatment records reflect that the Veteran was treated for a first degree frostbite injury to his right middle finger and nose in February 1979.  He was placed on light duty for 5 days.  An August 1979 report of medical examination reflects that the Veteran's upper extremities were normal.  A June 1982 report of medical examination also reflects that the Veteran's upper extremities were normal.  A corresponding report of medical history indicates that the Veteran was in good health at that time.

Post-service treatment records reflect that the Veteran sought treatment for his symptoms in March 2009.  X-rays taken in March 2009 were unremarkable except for a small metallic fragment in the Veteran's left hand.  At the May 2014 hearing, the Veteran testified that he never sought medical care for his symptoms, but self-medicated with over the counter pain killers.  He also testified that he has had problems with cold weather since the in-service frostbite incident.

The March 2011 VA examination report reflects that the Veteran was diagnosed with Reynaud's syndrome.  The examiner opined that the Veteran did not have any gross physical abnormality of frostbite at that time, however, speculative as it may be, he might have been suffering from mild/subtle to severe vascular and/or nerve damage due to exposure to extreme cold, even for a brief period.  The examiner did not address whether it was at least as likely as not that the Veteran's current symptoms were caused by or related to the in-service injury.  As a result, an addendum opinion was obtained in September 2011.  The addendum report contains an opinion that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner stated that the Veteran's diagnosis was status-post frostbite injury.  She noted that service treatment records reflected an in-service frostbite injury.  However, she also noted that there was no documentation of residuals spanning 1979 to 2008.  Additionally she stated that the Veteran had a history of smoking and had smoked one pack per day for 30 years which can result in the symptomatology he is experiencing.  It was also noted that diagnostic testing had been normal and negative to date.

As described the evidence does not support finding that the Veteran's current symptoms are related to his in-service frostbite injury.  The competent medical evidence demonstrates that there is no connection between any of the Veteran's current symptoms and his in-service frostbite injury.  The September 2011 opinion is well reasoned and supported by adequate rationale.  The examiner reviewed the entire record along and relied on her expertise as a clinician in reaching her opinion.  She addressed the Veteran's symptoms and noted that he was status post frostbite injury, indicating that he had suffered a cold injury in the past.  However, she stated that it was less likely as not that they his symptoms were related to the in-service injury, citing the lack of documented symptoms in the almost 30 years since the injury, along with his history as a smoker.  Additionally, the record is silent for a competing positive medical opinion relating any of the Veteran's symptoms to the in-service frostbite injury.  (The Board notes that the March 2011 examiner speculated that the Veteran may at one time have experienced vascular and/or nerve damage.  However, as this opinion is purely speculative it is afforded no probative value.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996)).  Moreover, while the Veteran has asserted that his symptoms have persisted since the time of the injury, the reports of medical examination and history dated in August 1979 and June 1982, are negative for any indication that he was experiencing residuals of frostbite at that time, therefore the Board finds the Veteran's statements regarding continually symptoms since service to be not credible in light of the interviewing exams with no findings or complaints.

Further, while the Veteran is competent to report symptoms of numbness, tingling, and pain, he has not demonstrated that he has the required medical expertise necessary to determine the etiology of those symptoms.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Rather, providing an opinion as to the origin of his symptoms is a complex medical question.  As such, the Veteran's assertions that his current symptoms are related to his in-service frostbite injury are not competent evidence and are provided little probative value.  Therefore, the weight of the evidence is against finding that the Veteran's symptoms are related to his in-service frostbite injury.

Based on the nexus evidence of record, the criteria for service connection for residuals of a frostbite injury are not met, as the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for residuals of a frostbite injury, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


